 


109 HRES 577 IH: Expressing the sense of the House of Representatives regarding the conditions for the United States to become a signatory to any multilateral agreement on trade resulting from the World Trade Organization’s Doha Development Agenda Round.
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 577 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. English of Pennsylvania (for himself, Mr. Reynolds, and Ms. Hart) submitted the following resolution; which was referred to the Committee on Ways and Means
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the conditions for the United States to become a signatory to any multilateral agreement on trade resulting from the World Trade Organization’s Doha Development Agenda Round. 
  
Whereas members of the World Trade Organization (WTO) are currently engaged in a round of trade negotiations known as the Doha Development Agenda (Doha Round);  
Whereas the Doha Round includes negotiations aimed at clarifying and improving disciplines under the Agreement on Implementation of Article VI of the General Agreement on Tariffs and Trade 1994 (Antidumping Agreement) and the Agreement on Subsidies and Countervailing Measures (Subsidies Agreement);  
Whereas the WTO Ministerial Declaration adopted on November 14, 2001 (WTO Paper No. WT/MIN(01)/DEC/1), specifically provides that the Doha Round negotiations are to preserve the basic concepts, principles and effectiveness of the Antidumping Agreement and the Subsidies Agreement;  
Whereas in section 2102(b)(14)(A) of the Bipartisan Trade Promotion Authority Act of 2002, the Congress mandated that the principal negotiating objective of the United States with respect to trade remedy laws was to preserve the ability of the United States to enforce rigorously its trade laws . . . and avoid agreements that lessen the effectiveness of domestic and international disciplines on unfair trade, especially dumping and subsidies;  
Whereas the countries that have been the most persistent and egregious violators of international fair trade rules are engaged in an aggressive effort to significantly weaken the disciplines provided in the Antidumping Agreement and the Subsidies Agreement and undermine the ability of the United States to effectively enforce its trade remedy laws;  
Whereas chronic violators of fair trade disciplines have put forward proposals that would substantially weaken United States trade remedy laws and practices, including mandating that unfair trade orders terminate after a set number of years even if unfair trade and injury are likely to recur, mandating that trade remedy duties reflect less than the full margin of dumping or subsidization, mandating higher de minimis levels of unfair trade, making cumulation of the effects of imports from multiple countries more difficult in unfair trade investigations, outlawing the critical practice of zeroing in antidumping investigations, mandating the weighing of causes, and mandating other provisions that make it more difficult to prove injury;  
Whereas United States trade remedy laws have already been significantly weakened by numerous unjust and activist WTO dispute settlement decisions which have created new obligations to which the United States never agreed;  
Whereas trade remedy laws remain a critical resource for American manufacturers, agricultural producers, and aquacultural producers in responding to closed foreign markets, subsidized imports, and other forms of unfair trade, particularly in the context of the challenges currently faced by these vital sectors of the United States economy;  
Whereas the United States had a current account trade deficit of approximately $668,000,000,000 in 2004, including a trade deficit of almost $162,000,000,000 with China alone, as well as a trade deficit of $40,000,000,000 in advanced technology;  
Whereas United States manufacturers have lost over 3,000,000 jobs since June 2000, and United States manufacturing employment is currently at its lowest level since 1950;  
Whereas many industries critical to United States national security are at severe risk from unfair foreign competition; and  
Whereas the House of Representatives strongly believes that the proposals put forward by countries seeking to undermine trade remedy disciplines in the Doha Round would result in serious harm to the United States economy, including significant job losses and trade disadvantages: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)the United States should not be a signatory to any agreement or protocol with respect to the Doha Development Round of the World Trade Organization negotiations, or any other bilateral or multilateral trade negotiations, that— 
(A)adopts any proposal to lessen the effectiveness of domestic and international disciplines on unfair trade or safeguard provisions, including proposals— 
(i)mandating that unfair trade orders terminate after a set number of years even if unfair trade and injury are likely to recur; 
(ii)mandating that trade remedy duties reflect less than the full margin of dumping or subsidization; 
(iii)mandating higher de minimis levels of unfair trade; 
(iv)making cumulation of the effects of imports from multiple countries more difficult in unfair trade investigations; 
(v)outlawing the critical practice of zeroing in antidumping investigations; or 
(vi)mandating the weighing of causes or other provisions making it more difficult to prove injury in unfair trade cases; or 
(B)would lessen in any manner the ability of the United States to enforce rigorously its trade laws, including the antidumping, countervailing duty, and safeguard laws; 
(2)the United States trade laws and international rules appropriately serve the public interest by offsetting injurious unfair trade, and further balancing modifications or other similar provisions are unnecessary and would add to the complexity and difficulty of achieving relief against injurious unfair trade practices; and 
(3)the United States should ensure that any new agreement relating to international disciplines on unfair trade or safeguard provisions fully rectifies and corrects decisions by WTO dispute settlement panels or the Appellate Body that have unjustifiably and negatively impacted, or threaten to negatively impact, United States law or practice, including a law or practice with respect to foreign dumping or subsidization. 
 
